DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 12, and 19 recites the limitation "the plurality of particles" in line 2.  There is insufficient antecedent basis for this limitation in the claim as claim 1, upon which claim 5 depends, recites plural times on which  “the plurality of a particles” appears thus unclear as the step of “forming the cap layer” occurs.
As to claim 6 and 15, the claim depends on instant claim 1 which recites “forming a flat surface on an MIO structure” and claim 6 recites “dissolving the MIO structure. It is unclear how something which is intended to be formed is then subsequently removed since claim 1 is silent as to what forms or structurally defines the “MIO structure” as recited in the preamble. Thus, claim 
Claim 13 recites the limitation "the plurality of voids" in the last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over King et al (US 2014/0011014 A1) in view of Yoon et al (US 2013/0149492 A1).
As to claim 1, King discloses a method of forming a flat surface on an MIO structure, the method comprising: 
	providing a plurality of particles (Fig. 1D #120) on a surface of a base substrate (Fig. 1 #105); 
	depositing a metal onto the plurality of particles up to a desired level to form a metal layer such that the plurality of particles is partially covered by the metal layer (Fig. 1 #130); 
	King fails to explicitly disclose:
	applying an adhesive member to the plurality of particles exposed above the metal layer; and 
	pulling the adhesive member to remove individual particles of the plurality of particles that are exposed above the metal layer. 
	Yoon discloses
	applying an adhesive member to the plurality of particles (Fig. 2 # 140/110) and 
	pulling the adhesive member to remove individual particles of the plurality of particles that are exposed above the metal layer. (Fig. 2 [0088]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an adhesive member as taught by Yoon in the method of King in order to remove unaffixed particles.
 
As to claim 2, King discloses wherein the particles comprise polystyrene ([0035], [0038], [0049]).

As to claim 3, King discloses the metal comprise copper ,nickel, aluminum, silver, zinc, magnesium  ([0037]).

As to claim 4, King discloses electrodeposition (claim 2, [0036]).

As to claim 5, King discloses further forming a cap layer above the metal layer with further deposition of the metal above the plurality of particles (Embodiment of Fig. 7 and 8 #155a on 130).

As to claims 6 and 7, Kin further discloses removing the plurality of particles to form a plurality of voids within the MITO structure by dissolving the MIO structure in an organic solution, which is considered an etching solution ([0038]).

As to claim 13, King discloses a method of forming a flat surface on an MIO structure, the method comprising: 
	providing a plurality of polystyrene particles (Fig. 1D #120) on a surface of a base substrate (Fig. 1 #105 [0035]); 
	electrodepositing a metal onto the plurality of particles up to a desired level to form a metal layer such that the plurality of particles is partially covered by the metal layer (Fig. 1 #130 [0036]); 

	King fails to explicitly disclose:
	applying an adhesive member to the plurality of particles exposed above the metal layer; and 
	pulling the adhesive member to remove individual particles of the plurality of particles that are exposed above the metal layer. 
	Yoon discloses
	applying an adhesive member to the plurality of particles (Fig. 2 # 140/110) and 
	pulling the adhesive member to remove individual particles of the plurality of particles that are exposed above the metal layer. (Fig. 2 [0088]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an adhesive member as taught by Yoon in the method of King in order to remove unaffixed particles.

As to claim 14, King discloses the metal comprise copper ,nickel, aluminum, silver, zinc, magnesium  ([0037]).

As to claims 15 and 16, Kin further discloses removing the plurality of particles to form a plurality of voids within the MIO structure by dissolving the MIO structure in an organic solution, which is considered an etching solution ([0038]).
Allowable Subject Matter
Claim 8-12, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LOUIS J RUFO/Primary Examiner, Art Unit 1795